PER CURIAM.
Based on the controlling authority of Healey v. State, 389 So.2d 278 (Fla. 3d DCA 1980), we grant the petition for a writ of prohibition herein and direct that the respondent trial judge grant the petitioner’s motion for discharge filed below. As the respondent, through counsel, concedes, Healey is factually indistinguishable from the instant case and compels the result we reach today. We will withhold issuance of a formal writ of prohibition as we are confident that the respondent will discharge the petitioner upon receipt of this opinion.
Prohibition granted.